Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2006

Eakle v. Palakovich
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2803




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Eakle v. Palakovich" (2006). 2006 Decisions. Paper 329.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/329


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-363                                       NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 06-2803


                                CHARLIE EAKLE,
                                                    Appellant,

                                         v.

                  SUPERINTENDENT JOHN A. PALAKOVICH;
                        CHAPLAIN DAVID BOWEN;
                           CHAPLAIN SHEHEN;
                              SGT. GROVE;
                      HEARING EXAMINER R. NORRIS;
                   GRIEVANCE COORD. LISA HOLLIBAUGH


                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                           (D.C. Civ. No. 05-cv-00007)
                    District Judge: Honorable John E. Jones III


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 September 28, 2006

   Before:    FUENTES, VANANTWERPEN AND CHAGARES, Circuit Judges.

                             (Filed: October 12, 2006)




                                     OPINION



PER CURIAM
              Appellant, Charlie Eakle, timely appeals from the District Court’s March

21, 2006, Order granting defendants’ Motion to for Summary Judgment.1

              Eakle is an inmate formerly confined in the Smithfield State Correctional

Institution. Alleging that his Rastafarian faith prohibits him from cutting his hair, he

argues that by compelling him to do so, the prison violated his First Amendment right to

religious free exercise. He seeks an injunction against enforcement of the prison’s hair

length restriction, permission to possess a prayer rug and religious necklace in the

Restricted Housing Unit, and money damages under 42 U.S.C. § 1983. The District

Court did not reach the merits of these claims because it found that Eakle had failed to

exhaust available administrative remedies before filing suit.

              We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and undertake

plenary review of the District Court’s grant of summary judgment. See DeHart v. Horn,

390 F.3d 262, 267 (3d Cir. 2004). Summary judgment is appropriate when there is no

genuine issue of material fact to be resolved at trial and the moving party is entitled to

judgment as a matter of law. See id.; Fed. R. Civ. P. 56(c). Before prisoners may bring

suit regarding prison conditions, they must first exhaust all available administrative

remedies. 42 U.S.C. § 1997e(a). We have held that prisoners must exhaust all remedies


   1
     The District Court’s Order clearly evidenced the intent that it would be the final
decision in this case; however, the Court did not comply with Fed. R. Civ. P. 58(a).
Because of this, judgment had not yet entered when Eakle filed his notice of appeal on
May 25, 2006, Fed. R. Civ. P. 58(b)(2)(B), and the appeal was timely despite being filed
more than 60 days after entry of the Order. See Bankers Trust Co. v. Mallis, 435 U.S.
381, 387-88 (1978).

                                              2
properly and in compliance with the valid procedural requirements of the prison

grievance system. See Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004).

                The District Court correctly concluded that Eakle’s claims are barred

because he failed to exhaust available administrative remedies. Eakle did not appeal the

denial of his requests for a prayer rug and religious necklace at all, and he procedurally

defaulted on his appeal seeking a hair length exemption.      See id. at 231. Pennsylvania

permits prisoners to appeal adverse determinations by the local prison facilities manager

to the Department of Corrections’ Secretary’s Office of Inmate Grievances and Appeals.

Rule DC-ADM 804, Part VI.D. Such appeals must be accompanied by copies of the

initial grievance, initial review, appeal to the prison facility manager, and facility

manager’s decision. Id. Eakle did not submit all of these documents in his initial appeal

to the Secretary’s Office. The Office notified him of the deficiency on November 16,

2004, and gave him ten days to correct it. He did not avail himself of this opportunity,

and the Office dismissed his appeal on December 29 for failure to comply with applicable

grievance procedures. This clearly constituted procedural default.

              Because this appeal lacks arguable merit, we will dismiss it under 28 U.S.C.

§ 1915(e)(2)(B).




                                               3